Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT/US21/72036, filed on 12/21/2020, now abandoned 17129856.

Information Disclosure Statement
The IDS filed 03/10/2022 has been considered as noted on the attached PTO-1449.
Claims 1-20 have been examined.

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The 101 non-statutory subject matter rejections to claims 15-20 have been withdrawn.
The 101 an abstract idea subject matter rejections to claims 1-20 have been withdrawn.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Rossi et al. [US 20170351406 A1, 2017-12-07], in view of Andritsos [US 20190377818 A1, 2019-12-12].

With respect to claims 1, 10 and 15, the claims limitations of the method and apparatus and computer-readable program comprising: 
identifying paths [e.g. edges] in a process graph representing [e.g. representation of the graph] execution of a computer process ([0006] during operation, the system obtains a data structure indicating vertices and edges of a graph. The system may display, for a user, a visual representation of the graph); 
calculating a measure of importance [e.g. set of constraints] for each of the identified paths ([0008-0009] in order to define the local graph filter, the system may receive, from the user via a pointing device, a boundary delimiting the region in the visual representation of the graph. The local graph filter may specify a set of constraints.
[0032] In some embodiments, the attributes/properties used as filters or constraints may be properties derived by the system itself. For instance, in some embodiments the system may compute a matrix factorization of the graph or attributes. Then each eigenvector may itself be considered an attribute, and may be used as a basis for filtering); 
filtering the process graph according to a level of complexity [e.g. user input constraint/slider] based on the sorted identified paths ([0035-0036] the system utilizes user-specified constraints, particularly in combination with a control point, to filter the graph. The system may provide visual tools such as slider controls to set these constraints, and visual representations of three-dimensional or higher-dimensional graphs and spatial regions.
The system can allow a user to compose two or more control points or filters to filter the graph. In this way, the user can express very complex or subtle graph queries easily by visually specifying the control points and/or constraints. Specifically, composing two control points may result in selecting only portions of the graph satisfying both control points, or in the intersection of the two spatial regions. Alternatively, the user can select portions of the graph in the union of the two spatial regions); and 
displaying the filtered process graph on a display device ([0037] once a portion of the graph is selected or filtered, the system may store the filtered portion in memory or non-transitory storage. In some embodiments, the system may provide other options, for example displaying only the filtered portion of a graph, or highlighting the filtered portion. After a control point has been established, the system can provide further filtering options).
Ross does not specifically teach sorting the identified paths based on the calculated measures of importance.
Andritsos teaches sorting [e.g. rank] the identified paths based on the calculated measures of importance ([0222] once all the journey maps have been evaluated, platform 100 can rank them by their average quality and copy a fraction (i.e., e) of the best ones. Because platform 100 can keep an untouched version of the e number of J.sub.Rs, platform 100 can make sure that the overall quality will only increase or stay steady. FIG. 18, the average quality (i.e., black line) is never decreasing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Rossi with sorting the identified paths of Andritsos. Such a modification would provide a hierarchical structure so that the first layers show only the most important activities, abstracting from less important ones (Andritsos [0174]). 

With respect to dependent claim 2, Rossi as modified by Andritsos further teaches wherein the level of complexity is defined based on user input received via a slider (Rossi [0037] the system can also allow the user to add or modify constraints, for example by clicking a control point or adjusting a slider control, after a control point has been set).

With respect to dependent claim 3, Rossi as modified by Andritsos further teaches automatically determining the level of complexity by: 
identifying a smallest set of the sorted identified paths, starting at a top of the sorted identified paths [e.g. closest representative as the one having the smallest Levensthein distance], with a combined number of edges greater than a predetermined minimal number of edges [e.g. fitness (min)] (Andritsos [0189-0193] the platform can define the closest representative as the one having the smallest Levensthein distance with the actual journeys. Once each actual journey has been assigned to its closest representative, platform can evaluate J.sub.R using the criteria to determine the quality of each J.sub.R, namely, (1) the fitness (min), (2) the number of representatives, (3) the contextual distance, and (4) the average quality); and 
adding each next respective path to the identified set until either 1) the measure of importance of the next respective path is less than a measure of importance of a first path of the sorted identified paths multiplied by a predetermined importance factor or 2) a combined number of edges will exceed a predetermined maximal number of edges if the next respective path is added [e.g. after a certain number of generations added] (Andritsos [0220] before creating new J.sub.R, platform 100 can make sure that a stopping criterion is not met. There are three example evaluation criteria the platform 100 can use to stop: (1) The platform 100 could stop after a certain number of generations. (2) platform 100 could stop when a certain number of generations have been created without improving the average quality. (3) platform 100 could stop when a certain quality threshold is reached for one of the evaluation criteria. Because it is difficult to predict the quality level that can be reached, platform 100 might not stop using a threshold. For this reason, platform 100 can use a combination of approaches).

With respect to dependent claim 4, Rossi as modified by Andritsos further teaches wherein filtering the process graph according to a level of complexity based on the sorted identified paths comprises: filtering the process graph to show top paths of the sorted identified paths, wherein the top paths are determined based on the level of complexity (Ross [0009] the system may then further filter the subset of vertices visually represented within the region to select vertices satisfying the constraints, and edges connecting the selected vertices.
Ross [0037] the system may display the number of vertices, number of edges, density, average or range of vertex degree, average or range of number of triangles or cliques per vertex, clustering, k-core number, measures of graph distance, etc. The system can also allow the user to add or modify constraints, for example by clicking a control point or adjusting a slider control, after a control point has been set).

With respect to dependent claim 5, Rossi as modified by Andritsos further teaches wherein identifying paths in a process graph representing execution of a computer process comprises: iteratively traversing each untraversed edge in the process graph with a highest frequency of execution until an end node of the process graph is reached or a previously traversed node of the process graph is reached [e.g. generates the set of representative attributes based on the similar attributes and a frequent sequences mining process] (Andritsos [0135-0136] the clustering engine 118 can generate the hierarchical cluster based on layers. A layer can correspond to a number of event traces that will be grouped based on the similar attributes, the layers corresponding to a height of the hierarchical cluster. In some embodiments, the clustering engine 118 generates the set of representative attributes based on the similar attributes and a frequent sequences mining process); and for each respective iteration, identifying the untraversed edges, traversed during the respective iteration, as a path (Andritsos [0176] the platform 100 can summarize a set of events using representative sequences summarizing a set of sequences. There are different ways to select a representative. The ‘frequency’, where the most frequent event is used as the representative. The ‘neighborhood density’, which consist of counting the number of sequences within the neighborhood of each candidate sequence. The most representative is the one having the largest number of sequences in a defined neighborhood diameter. The ‘mean state frequency’: the transversal frequencies of the successive states is used to find a representative).

With respect to dependent claim 6, Rossi as modified by Andritsos further teaches wherein calculating a measure of importance for each of the identified paths comprises: calculating the measure of importance for each of the identified paths based on frequencies of execution of edges of each of the identified paths (Andritsos [0176] the platform 100 can summarize a set of events using representative sequences summarizing a set of sequences. There are different ways to select a representative. The ‘frequency’, where the most frequent event is used as the representative. The ‘neighborhood density’, which consist of counting the number of sequences within the neighborhood of each candidate sequence. The most representative is the one having the largest number of sequences in a defined neighborhood diameter. The ‘mean state frequency’: the transversal frequencies of the successive states is used to find a representative).

With respect to dependent claim 7, Rossi as modified by Andritsos further teaches wherein calculating the measure of importance for each of the identified paths based on frequencies of execution of edges of each of the identified paths comprises: calculating the measure of importance for each of the identified paths as a sum of the frequencies of execution of edges of each of the identified paths [e.g. highest probability of found representatives becomes the representative] (Andritsos [0291] the representative can be found using a frequent sequence mining algorithm, by counting the density of sequences in the neighborhood of each candidate sequence, by taking the most frequent sequences, or by taking the medoid. Instead of inferring the representative from the distance matrix, it is also possible to obtain it using statistical modeling. The platform 100 can employ an Expectation-Maximization algorithm on a mixture of k Markov models, and then for each Markov model the journey with the highest probability becomes the representative).

With respect to dependent claim 8, Rossi as modified by Andritsos further teaches wherein sorting the identified paths based on the calculated measures of importance comprises: sorting the identified paths in descending order based on the calculated measures of importance (Andritsos [0131] a box per cluster view 806 provides a convenient means to display indexes named “salient characteristics”. In this example, the salient characteristics is the top 5 results of a chi-square test applied on all the contextual information. For instance, if at a global level (the entire dataset) the number of women is equal to the number of men, it might be surprising to find a cluster with large majority of women. Therefore, this information might come up as one of the top 5 salient characteristics).

Regarding claims 11-14; the instant claims recite substantially same limitations as the above-rejected claims 2-5 and are therefore rejected under the same prior-art teachings.

Regarding claims 16-19; the instant claims recite substantially same limitations as the above-rejected claims 2 & 6-8 and are therefore rejected under the same prior-art teachings.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Rossi, in view of Andritsos, as applied to claims 1 and 15, further in view of Baldassarre et al. [US 20210303381 A1, 2020-08-20].
 
With respect to dependent claim 9, Rossi as modified by Andritsos does not teach wherein the computer process is an RPA (robotic process automation) process.
Baldassarre teaches wherein the computer process is an RPA (robotic process automation) process ([0049] the metrics 242 and other data stored by repository 230 may be processed, analyzed and displayed via a tool and/or user interface. The tool and/or user interface may allow and/or provide for a system administrator to query and alert on metrics (notifications 280) and create a managed dashboard (Robotic Process Automation (RPA) dashboard engine 270) to visually display the data and metrics (also referred to herein as a maintenance dashboard). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Rossi as modified by of Andritsos with utilizing RPA process of Baldassarre. Such a modification would allow an administrator or other support end-users (see operations 204) to query and generate alerts and notifications 280 on specific metrics and to create dashboards to visually display time series data (Baldassarre [0049]). 

Regarding dependent claim 20; the instant claims recite substantially same limitations as the above rejected claim 9 and is therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 02/18/2022 office action claims 1, 9, 10, 14, 15 and 20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 05/05/2022 have been considered. 
Applicant argues (page 12-13) Rossi does not teach “calculating a measure of importance for each of the identified paths.” The cited references do not teach or suggest at least this limitation of claim 1.

	Examiner’s response:
Rossi in paragraphs [0032] teaches calculating measure of importance based on user-specified constraints. the attributes/properties used as filters or constraints may be properties derived by the system itself. For instance, in some embodiments the system may compute a matrix factorization of the graph or attributes. Then each eigenvector may itself be considered an attribute, and may be used as a basis for filtering. 
As shown above Rossi calculates/computes the filter or constrains based on user-specific command defining graphic filter. In the broadest reasonable interpretation the generated graph is based on the matrix factorization calculated for each identified graph or attributes.
Note: the claim does not specifically defined how calculating a measure of importance for each of the identified paths.
In addition Andritsos in paragraph [0222] teaches sorting the identified paths based on the calculated measures of importance of Rossi.
Therefore Rossi as modified by Andritsos teaches the method as claimed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153